Citation Nr: 1440483	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine to include as secondary to service-connected disability.

3.  Entitlement to a rating in excess of 40 percent for muscle and joint pains consistent with fibromyalgia with insomnia, depression, and irritable bowel syndrome.

4.  Entitlement to a rating in excess of 40 percent for lumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent for differentiated somatoform disorder.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to August 1, 2012.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992. 

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted increased ratings of 40 percent for fibromyalgia and lumbar strain, effective November 5, 2008 in a February 2009 rating decision.  In April 2009, the RO denied service connection for degenerative disc disease of the lumbar spine and pes planus, and denied entitlement to a TDIU.  The RO granted service connection for differentiated somatoform disorder in an August 2011 rating decision, assigning a 10 percent rating, effective April 15, 2010.  In November 2011 and March 2014, the Board remanded this case. 

The Veteran elected an individual to represent him but was notified in a December 2013 letter that this individual not was not accredited to represent claimants before VA and therefore could not represent him with respect to his claims.  The Veteran was provided the opportunity to elect another representative but did not do so; therefore the Board will consider the Veteran as unrepresented in the matters on appeal.

As noted in the prior remands, the Veteran has raised the issue of whether new and material evidence had been received to reopen the claim of service connection for asthma. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for flatfeet and degenerative disc disease of the lumbar spine, as well as entitlement to an increased evaluation for differentiated somatoform disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a May 2014 written statement the Veteran indicated that he accepted the ratings for fibromyalgia and lumbar strain as sufficient, in effect, withdrawing these issues from appellate status.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a rating in excess of 40 percent for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a rating in excess of 40 percent for lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement in May 2014 that he accepted the ratings for fibromyalgia and lumbar strain as being sufficient.  While the Veteran did not use the words, "withdraw my appeal", the Board interprets his statement that he accepted the ratings he had for his disabilities as intending to withdraw his pending appeal with regards to the issues of entitlement to ratings in excess of 40 percent for the fibromyalgia and lumbar strain disabilities.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to these issues on appeal. 

Because the Veteran has withdrawn his appeal as to his increased rating claims for fibromyalgia and lumbar strain, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.


ORDER

The appeal with respect to entitlement to a rating in excess of 40 percent for muscle and joint pains consistent with fibromyalgia with insomnia, depression, and irritable bowel syndrome is dismissed.

The appeal with respect to entitlement to a rating in excess of 40 percent for lumbar strain is dismissed.


REMAND

The Board previously remanded this case, in part, so that an opinion with adequate rationale could be provided regarding whether the Veteran's pre-existing pes planus was aggravated during his military service.  An examination and opinion was provided in May 2014, in which the examiner determined that the Veteran's pes planus was not aggravated by his service because he was only seen once for pes planus during service and the post-service records did not indicate any permanent worsening of his pes planus.  The service treatment records actually show that in September 1991 it was noted that the Veteran had symptomatic pes planus since May 1991, which indicates that it was not just one instance of foot pain, but rather at least several months.  Service treatment records reflect these instances of foot pain in May 1991.  Moreover, the Veteran complained on examination in September 1991 that he had been suffering from foot pain for two years.  In addition, at entrance into service in May 1988 it was noted that the Veteran's pes planus was asymptomatic; however, in September 1991, it was noted that the Veteran's pes planus had been symptomatic since May 1991.  In December 1991 the Veteran was put on light duty through January 1992 and was noted that he was non-deployable in part due to plantar fasciitis.  This evidence suggests a worsening of the Veteran's pes planus during military service.  The medical evidence is inadequate, however in determining whether this apparent increase in severity of the Veteran's pes planus was beyond the normal progression of the disability.  It does not appear that the examiner in May 2014 adequately considered all the pertinent information in service in making the medical assessment, rendering the opinion inadequate.  For this reason another opinion is warranted.

As noted above, the Veteran appealed an August 2011 rating decision granting service connection for differentiated somatoform disorder and assigning a 10 percent rating, effective April 15, 2010.  He was last evaluated for this disability in August 2010.  Another examination is warranted to determine the present severity of this disability.

As the issue of entitlement to a TDIU is intertwined with the severity of the Veteran's service-connected disabilities in regards to whether they render the Veteran unemployable, the issues of whether service connection is warranted for pes planus and whether a higher rating is warranted for his somatoform disorder should be resolved prior to the issue of TDIU being addressed on remand.  Also, the Board noted in its previous remand in March 2014 that a social and industrial survey should be conducted prior to the opinion being rendered regarding the Veteran's employability status.  It does not appear that the survey was conducted.  This must be remedied on remand.

The Veteran is reportedly working as a pastor and has done so during the course of the appeal.  While he states that he only started working in August 1, 2012 and wants VA to only consider him for a TDIU for the time period prior to August 1, 2012, the record shows that he has been working as a pastor much earlier than this, at least since 2003 (as he noted on an August 2010 VA psychiatric examination that he had been pastoring at a church for the last seven years).  It is not clear, however, if his employment as a pastor can be considered substantially gainful employment.  Therefore, further development is warranted in this regard.  The Veteran was awarded Social Security Administration (SSA) disability benefits, effective July 1, 2007, for degenerative disc disease, fibromyalgia, plantar fasciitis, and depression.  These records are in the virtual file.

The record also indicates that the Veteran received Vocational Rehabilitation benefits for a portion of the relevant appeal period.  The Veteran's Vocational Rehabilitation file is potentially relevant to all of the remaining claims including the claim for service connection for degenerative disc disease of the lumbar spine; therefore, this file should be scanned into the record, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information concerning whether he was employed on a full-time or part-time basis since 2008, to include his salaries from his employment.

2.  Make arrangements to obtain the Veteran's vocational rehabilitation file.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

3.  Make arrangements to obtain copies of relevant treatment records from the VAMC in Little Rock, Arkansas, dated since March 2014.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

4.  A VA social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities, including his fibromyalgia with insomnia, depression, and irritable bowel syndrome; lumbar strain; and somatoform disorder.  Information must be sought from current or recent employers regarding any work impairments and reasons for any termination of employment.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

5. After the above development is completed, the Veteran must be afforded a VA examination by a physician or physicians with relevant experience, to address the impact of his service-connected fibromyalgia with insomnia, depression, and irritable bowel syndrome; lumbar strain; and somatoform disorder on his ability to obtain or maintain employment consistent with his education and occupational experience. 

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The newly obtained social and industrial survey must also be reviewed in addition to the Veteran's counseling/evaluation rehabilitation folder, if available. 

Based on the clinical examination, a review of the evidence of record, the findings of the social and industrial survey, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected fibromyalgia with insomnia, depression, and irritable bowel syndrome; lumbar strain; and somatoform disorder, consistent with his education and occupational experience. This opinion must be provided without consideration of his non-service-connected disabilities or his age. 

A complete rationale for all opinions expressed must be given. If the examiner cannot provide the requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  Following completion of the above, schedule the Veteran for an appropriate examination to determine the severity of his service-connected somatoform disorder.  Provide the VA examiner time to review and consider these additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected somatoform disorder.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's somatoform on his social and occupational adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's adjustment disorder with depressed mood consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

A complete rationale for all opinions expressed must be given. If the examiner cannot provide the requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  Schedule the Veteran for a VA pes planus examination by a VA examiner who has not previously examined the Veteran, if feasible. The examiner should review the record prior to examination and should make specific reference to the in-service findings, as well as the Veteran's contention that his pes planus worsened during service. The examiner should provide an opinion as to the following questions:

 A. Did the Veteran's preexisting pes planus undergo an increase in disability during service? 

B. If the Veteran's preexisting pes planus underwent an increase in disability during service, was the increase in disability clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease?

In making these assessments please address the following:

1) At entrance into service in May 1988 it was noted that the Veteran's pes planus was asymptomatic;
2) Service treatment records in September 1991 note that the Veteran had symptomatic pes planus since May 1991;
3) Service treatment records reflecting instances of foot pain in May 1991;
4) The Veteran complained on examination in September 1991 that he had been suffering from foot pain for two years
5) In December 1991 the Veteran was put on light duty through January 1992 and was noted that he was non-deployable in part due to plantar fasciitis.

A complete rationale for all opinions expressed must be given. If the examiner cannot provide the requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  After the requested development has been completed, the RO must review the examination reports and social and industrial survey to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


